                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

LINDA AVILA,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:19-00066

UNITED STATES OF AMERICA,
et al.,

     Defendants.
                     MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation (“PF&R”) regarding disposition

pursuant to 28 U.S.C.A. § 636(b)(1)(B).    Magistrate Judge

Aboulhosn submitted to the court his Findings and Recommendation

on February 11, 2019, in which he recommended that the district

court dismiss plaintiff’s complaint as to defendants Federal

Bureau of Prisons and Alderson Federal Prison Camp and refer this

matter back to him for further proceedings regarding plaintiff’s

claims against the United States and Dr. Natalie Wright.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a de

novo review by this court.     Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).    No party filed objections within the requisite time.
       Having reviewed the Findings and Recommendation filed by

Magistrate Judge Aboulhosn, the court adopts the findings and

recommendations.   Accordingly, the court hereby DISMISSES

plaintiff’s complaint as to defendants Federal Bureau of Prisons

and Alderson Federal Prison Camp and REFERS the matter back to

Magistrate Judge Aboulhosn for further proceedings consistent with

the PF&R.

       The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to plaintiff, pro se, and counsel of record.

       IT IS SO ORDERED this 11th day of March, 2019.

                                 ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                 2
